22 N.Y.2d 887 (1968)
In the Matter of Seymour D. Reich, Respondent,
v.
Joseph F. Lisa, Appellant, and James M. Power et al., Constituting the Board of Elections of the City of New York.
Court of Appeals of the State of New York.
Argued September 25, 1968.
Decided September 26, 1968.
Joel L. Cohen and Joseph F. Lisa, pro se, for Joseph F. Lisa, appellant.
Stanley Posess for respondent.
Concur: Chief Judge FULD and Judges BURKE, SCILEPPI, BERGAN, KEATING, BREITEL and JASEN.
Order affirmed, without costs; no opinion.